NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

JEREMY M. THOMAS,                  )
                                   )
           Appellant,              )
                                   )
v.                                 )                           Case No. 2D18-5103
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 4, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Christopher
Nash, Judge.

Jeremy M. Thomas, pro se.


PER CURIAM.

             Affirmed. See McDonald v. State, 957 So. 2d 605 (Fla. 2007); Knight v.

State, 808 So. 2d 210 (Fla. 2002); Burdick v. State, 594 So. 2d 267 (Fla. 1992);

Campbell v. State, 884 So. 2d 190 (Fla. 2d DCA 2004).



CASANUEVA, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.